     Case 2:19-cv-01432-TLN-DMC Document 19 Filed 07/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DENNIS LAMAR GARDNER, JR.,                        No. 2:19-CV-1432-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    VALLEJO POLICE DEPARTMENT, et
      al.,
15
                         Defendants.
16

17
                    Plaintiff, proceeding pro se, brings this civil rights action pursuant to 42 U.S.C. §
18
     1983. Pursuant to Eastern District of California Local Rules, this case was not assigned to a
19
     District Judge when the case was filed. The parties have not consented to Magistrate Judge
20
     jurisdiction and the Court now finds that assignment of a District Judge is necessary to properly
21
     address the case.
22
                    Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to
23
     randomly assign a District Judge and to update the docket to reflect the new case number.
24

25
     Dated: July 29, 2020
26                                                          ____________________________________
                                                            DENNIS M. COTA
27
                                                            UNITED STATES MAGISTRATE JUDGE
28
                                                        1
